*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated December 14, 2021 is acknowledged.
Priority
This application is a continuation of 15/722,227 filed on 10/02/2017, which is a continuation of PCT/US17/54654 filed on 09/30/2017, which claim priority in provisional application 62/402,938 filed on 09/30/2016.
Claim Status
Claims 1-103 were cancelled. Claims 104-123 are pending and examined. 
Withdrawn Double Patenting Rejections
Rejections of claims 104-112, 114, 115, and 117-119 over claims 1, 13, 18 of U.S. Patent No. 10,603,274 B2; and rejections of claims 112, 113, 116, and 120-123 over claims 1-20 of U.S. Patent No. 10,603,274 B2 in view of Asgharian et la. (US 2008/0113027 Al Date of Patent May 15, 2008) are withdrawn because applicant filed a terminal disclaimer on 12/14/2021, which was approved on 12/16/2021.
Terminal Disclaimer
December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,603,274 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record in Asgharian (US 2008/0113027 A1 – of record in PTO-892 dated 02/24/2021). Claim 1 requires from about 15 to about 30 wt. % polycaprolactone and from about 60% to about 70 wt. % nepafenac. Paragraph 0071 of the present application defines “about” as referring to an amount that is approximately, nearly, almost, or in the vicinity of being equal to or is equal to a stated amount, e.g., the state amount plus/minus about 5%, about 4%, about 3%, about 2% or about 1%. The upper limit of the claimed polycaprolactone concentration is 31.5 wt. %. Asgharian requires a solid matrix to comprise a polyester, such as a polycaprolactone, in a concentration of at least about 50% by weight, where “about” is defined as plus or minus 10% (paragraph 0052), thus the lowest concentration of polyester according to Asgharian is 45 wt. %. The upper limit of the claimed concentration range 31.5 wt. % is not considered close enough to 45 wt. % that a person of ordinary skill in the art would have considered a matrix having 31.5 wt. % of polycaprolactone and a matrix having 45 wt. % of polycaprolactone to have the same properties. In Asgharian’s composition, the concentration of nepafenac can be up to 55 wt. %, whereas the claims require a concentration from about 60 to about 70 wt. %. The lower limit of the claimed concentration range is 57 wt. %. The claimed range of nepafenac does not overlap with the prior art range. A person of ordinary skill in the art would not have expected the prior art matrix and the claimed matrix to have the same properties .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 104-123 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-drrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617